Citation Nr: 1635964	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a sleep disorder manifested by insomnia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1985 to January 1988.  Thereafter, he had service in the Air National Guard. He was called to active duty from June 1988 to October 1988, from December 1990 to July 1991, from October 2001 to May 2002, and from February 2003 to September 2003. In August 2005, he retired after 20 years of service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In June 2010, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In June 2014, the Board denied service connection for a sleep disorder, finding that the Veteran's sleep impairment was a symptom of his service-connected posttraumatic stress disorder (PTSD). The Veteran appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a January 2015 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the June 2014 Board decision that denied entitlement to a sleep disorder, and remanded the claim to the Board for adjudication consistent with the Court's order.  

In March 2015, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The Veteran's claim of service connection has been characterized as one for a sleep disorder manifested by insomnia. In January 2016, the Veteran filed a new claim of service connection for obstructive sleep apnea. Following VA examination in February 2016, the RO recharacterized the claim on appeal as one of service connection for obstructive sleep apnea, previously claimed as insomnia. 

The RO then continued the denial of service connection in a February 2016 Supplemental Statement of the Case. However, after reviewing the contentions and evidence of record, the Board finds that the claim of service connection for obstructive sleep apnea is properly a separate claim relative to a physiological disorder and not part of the claim on appeal relating to psychological symptoms. See Locklear v. Shinseki, 24 Vet. App. 311 (2011); Roebuck v. Nicholson, 20 Vet. App. 307 (2006). Accordingly, the Board finds that the claim of service connection for obstructive sleep apnea is a claim that should be separately developed and adjudicated. Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board remanded the claim on appeal for a VA examination and opinion regarding the Veteran's claimed insomnia. The Board indicated that the VA "examiner must render an opinion as to [whether or not] the Veteran has a chronic, identifiable[] sleep disorder manifested by insomnia or whether the Veteran's sleep problems are symptoms of his service-connected PTSD." (Emphasis added.) 

The Veteran underwent VA examination in February 2016, at which time the VA examiner diagnosed obstructive sleep apnea. Following examination, the VA examiner provided a medical opinion discussing the relationship between the Veteran's obstructive sleep apnea, his military service, and his PTSD. The VA examiner did not identify insomnia as a symptom of the Veteran's obstructive sleep apnea, nor did she provide an opinion as to whether the Veteran's insomnia was a manifestation of his PTSD or a manifestation of a separate sleep disorder. Accordingly, the Board finds that the opinion provided by the February 2016 VA examiner is incomplete for adjudication purposes and an addendum medical opinion is needed. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after December 2015.

3. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the February 2016 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of any sleep disorder manifested by insomnia. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

If the VA examiner indicates that the requested opinions fall outside her scope of practice, then the claims file should be referred to an appropriate medical professional with sufficient education and training to provide the requested opinions. 

Based upon a review of the relevant evidence of record, the VA examiner must offer the following opinions:

a. Does the Veteran have a chronic, identifiable sleep disorder manifested by insomnia, or is the Veteran's insomnia a symptom of his service-connected PTSD?

If a separate, chronic sleep disorder manifested by insomnia is identified, the VA examiner should provide the applicable diagnosis. 

b. If a separate, chronic sleep disorder manifested by insomnia is identified, the VA examiner is asked to offer the additional opinions:

i. Did the separate, chronic, identifiable sleep disorder begin during service, or is it otherwise related to service?

ii. Was the separate, chronic, identifiable sleep disorder caused by a service-connected disability?

iii. Is the separate, chronic, identifiable sleep disorder aggravated by a service-connected disability?

If the opinion is that the separate, chronic, identifiable sleep disorder is aggravated by a service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The Veteran's August 2005 VA Form 21-526 (Veteran's Application for Compensation and/or Pension) in which he indicates his insomnia began in February 1991, the same month his psychiatric symptoms began.

*Multiple lay statements dated in 2005 that describe the Veteran's insomnia, sleeplessness, and nightmares. 

*The September 2006 VA examination report that reflects the Veteran reported insomnia associated with his migraine headaches. 

*The October 2006 VA psychiatric examination report that reflects the Veteran reported nightmares and insomnia. The VA examiner identified symptoms of the Veteran's PTSD as including sleep disturbances and nightmares. 

*The August 2009 VA Form 9 in which the Veteran attributes his insomnia and sleep disturbances to his depression, PTSD, and anxiety disorders. See also June 2010 Board Hearing Transcript. 

*A January 2010 VA Mental Health Consultation report that indicates the Veteran is experiencing "ongoing insomnia likely due to anxiety disorder (mixed PTSD and [generalized anxiety disorder])."

*The February 2011 VA psychiatric examination report that reflect the Veteran reported sleep disturbances, sleeplessness, nightmares, and insomnia. The VA examiner did not opine whether the Veteran demonstrated a separate, chronic, identifiable disorder manifested by insomnia. See January 2015 JMPR. 

*In an April 2015 statement, the Veteran identified sleep disturbances since 1990, including insomnia, nightmares, restless legs, and being awakened by gasping or choking. 

*Multiple lay statements dated in 2015 and 2016 that describe the Veteran's difficulty breathing, loud snoring, bouts of choking and coughing, and daytime sleepiness. 

*In a January 2016 statement, the Veteran indicated that his obstructive sleep apnea was manifested by symptoms of chronic fatigue, exhaustion, difficulty concentrating, snoring, and daytime sleepiness.

*An October 2015 private polysomnography report noting that the Veteran's sleep apnea is manifested by excessive daytime sleepiness and fatigue. 

*The February 2016 VA examination report that reflects the Veteran's sleep apnea is manifested by snoring, excessive daytime hypersomnolence, and episodes of cessation of breathing. The VA examiner did not opine whether the Veteran demonstrated a separate, chronic, identifiable disorder manifested by insomnia.

*Several internet articles submitted by the Veteran that discuss the relationship between PTSD, sleep apnea, and insomnia. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






